Citation Nr: 1709653	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for headaches, rated as 30 percent disabling prior to June 19, 2014 and 50 percent disabling thereafter.

2.  Entitlement to an effective date prior to October 2, 2014 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990 and from June 1997 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for headaches with an initial noncompensable rating.

In January 2011, the Agency of Original Jurisdiction (AOJ) increased the initial rating assigned for headaches to 10 percent, effective November 10, 2010.

In September 2013, the Board granted a 30 percent rating for headaches, effective August 10, 2008, but otherwise denied a higher initial rating for the disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court issued an order granting a joint motion for partial remand (JMPR).  The Court's order vacated the Board's decision to the extent that it denied an initial rating in excess of 30 percent for headaches.  In the JMPR, the parties agreed the Board failed to provide an adequate statement of the reasons and bases for its decision denying an initial rating in excess of 30 percent for headaches.

Subsequent to the Court's order, the Board remanded this matter for further development in October 2014 and June 2015.  In its June 2015 remand, the Board noted the issue of entitlement to TDIU was on appeal as an element of the appeal of the initial rating assigned for headaches because unemployability had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2016, the AOJ issued a rating decision granting a 50 percent rating for headaches, effective June 19, 2014, resulting in a staged rating for the disability.  The AOJ also granted entitlement to a TDIU, effective October 2, 2014.  Although the Veteran has not explicitly appealed the effective date of TDIU, the Board finds the issue remains on appeal as an element of the appeal of the initial rating assigned for headaches.  See Rice, supra.  The issue of entitlement to an effective date prior to October 2, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has had headaches with very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability since August 10, 2008


CONCLUSION OF LAW

The criteria for a 50 percent rating for headaches have been met since August 10, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board notes this decision grants the highest schedular rating available for headaches, which constitutes a full grant of the benefit sought on appeal under the VA rating schedule.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board is remanding the issue of entitlement to an earlier effective date for TDIU.  Thus, the following analysis of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of extra-schedular consideration for headaches, which has been explicitly raised by the Veteran's representative in the February 2017 informal hearing presentation.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. Mar. 6, 2017) (indicating the Board's duty to address extra-schedular consideration arises when the issue is explicitly raised by the claimant or by the record).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2008.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in November 2010, June 2012, and July 2016.  There is nothing that suggests these examinations were inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.

There has also been substantial compliance with the Board's prior remand directives regarding the Veteran's appeal of the initial rating assigned for headaches.  See Stegall v. West, 11 Vet. App. 268 (1998).  In October 2014, the Board remanded the issue so the AOJ could consider newly obtained evidence in the first instance.  The AOJ discussed this evidence in a March 2015 supplemental statement of the case.  In June 2015, the Board remanded the issue so the AOJ could schedule the Veteran for a new examination.  This examination was provided in July 2016.  Thus, the AOJ has completed all the development requested by the Board with respect to the issue on appeal.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Rating for Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's headaches are rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is granted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The highest schedular rating available, 50 percent, is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to Merriam Webster's Collegiate Dictionary, 11th Edition (2007), p. 999, "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in Dorland's Illustrated Medical Dictionary, 31st Edition, p. 1554, in which "prostration" is defined as "extreme exhaustion or powerlessness."  The Court has determined "productive of severe economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  The term "severe economic inadaptability" remains undefined, but nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id. at 445-46.

The Court has noted there are four factors that must be considered when determining whether a 50 percent rating is warranted under Diagnostic Code 8100.  Id. at 445.  Specifically, the Board must address whether headaches are "very frequent," "completely prostrating," "with prolonged attacks," and "productive of economic inadaptability."  Id.  The Court has stated the Board must explain the meaning ascribed to these terms in comparison to the criteria for a 30 percent rating.  Id.  Further, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.

Here, a staged rating is currently assigned for the Veteran's service-connected headaches, as they are rated as 30 percent disabling prior to June 19, 2014 and 50 percent disabling thereafter.  The effective date of service connection for headaches is August 10, 2008; therefore, the requisite rating period for this appeal runs from that date to the present.

A December 2007 service treatment records shows the Veteran was experiencing "frequent headaches" with "varying degrees of pain."  At that time, the headaches produced throbbing/pounding pain on both sides of the forehead at the vertex.

In his August 2009 notice of disagreement, the Veteran reported headaches were beginning to affect him every day at work.  The Veteran explained the pain associated with his headaches made his head feel like it was going to explode, which affected his alertness and awareness of his surroundings during his duties as a prison guard.  The Veteran also noted his headaches physically affected his ability to bend, stoop, and lift to the extent that it was making his duties at work difficult to perform.  The Veteran and his wife also submitted similar statements in February 2010.  The Veteran's wife further noted that the Veteran was sent home from work on several occasions due to the severity of his headaches, and that she forced the Veteran to go to the emergency room on one occasion because he had not been able to sleep comfortably for three straight days due to pain associated with headaches.

In November 2010, the Veteran reported for a VA examination.  The November 2010 VA examiner reported the Veteran was experiencing daily headaches that resemble migraines with throbbing-type pain.  The November 2010 VA examiner further reported the headaches lasted for up to 24 hours and/or continually for two to three day intervals.  The November 2010 VA examiner determined the Veteran was capable of working, but noted he would experience decreased concentration, weakness, and fatigue as a result of headaches.

The Veteran continued to seek private treatment for headaches after the November 2010 VA examination.  In December 2010, the Veteran's private provider described his headaches as "severe" and noted they frequently occurred in a persistent pattern for days.  A January 2011 VA otolaryngology consult note indicates the Veteran was experiencing these severe headaches every three to four days.

In June 2012, the Veteran reported for a second VA examination.  The June 2012 VA examiner noted the Veteran's headaches were accompanied by nausea, vomiting, and sensitivity to light and sound.  However, the June 2012 VA examiner determined the headaches were not prostrating.  The June 2012 VA examiner also determined the Veteran's headaches would not affect his ability to work.

In January 2014, the Veteran and his wife submitted statements indicating the Veteran was forced to quit his job with the local parks and recreation department in August 2013 because his duties were severely exacerbating the symptoms associated with his headaches.  The Veteran's wife noted he was spending much of his time in bed because being anywhere other than a cool, dark room would result in increased severity of his headaches.  These reports are confirmed by notations in private and VA treatment records.

In July 2016, the Veteran reported for a third VA examination.  The July 2016 VA examiner determined the Veteran experiences headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The July 2016 VA examiner noted the headaches are associated with pulsating/throbbing pain on both sides of the head that worsens with physical activity.  The July 2016 VA examiner also noted the Veteran experienced nausea, vomiting, and sensitivity to light and sound as a result of headaches.  The July 2016 VA examiner explained the Veteran's headaches had increased in severity in the past two years, which coincides with the cessation of the Veteran's employment.

Resolving reasonable doubt in the Veteran's favor, the Board finds a 50 percent rating is warranted for headaches, effective August 10, 2008, because the evidence establishes that it is at least as likely as not that the Veteran has experienced headaches with very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability since that date.  Throughout the appeal period, the Veteran's reported symptomatology has remained consistent.  He has consistently reported experiencing very severe, frequent headaches (at least three to four times per week) that are accompanied by nausea, vomiting, and sensitivity to light and sound.  His symptoms are so severe he is frequently forced to lie down in a dark, cool room for extended periods.  The Veteran has also reported these symptoms have made it difficult to concentrate at work and affected his ability to perform the physical tasks required in his duties in various jobs.  These attacks also appear to be prolonged as they last more than 24 hours and in some instances several days.

The Veteran's subjective reports are corroborated by the objective findings in treatment records and examination reports.  In November 2010, a VA examiner noted that, although the Veteran was capable of working, he would experience decreased concentration, weakness, and fatigue as a result of headaches.  The Board notes the Court has explicitly indicated the "economic inadaptability" noted in Diagnostic Code 8100 is a different standard than the "unemployability" standard discussed in 38 C.F.R. § 4.16, which establishes the requirements for TDIU.  See Pierce, 18 Vet. App. at 446.  The Court has further explained the severity of the symptoms associated with headaches need only be capable of producing severe economic inadaptability.  Thus, a 50 percent rating cannot be denied solely on the basis that the Veteran attempted to work through the severity of his headache disability.  The Board acknowledges the June 2012 VA examiner determined the Veteran's headaches would have no effect on his ability to work, but the Board finds the June 2012 VA examination report is internally inconsistent and inconsistent with the other evidence of record, all of which suggest the severity of the Veteran's headaches impact his ability to perform in an occupational environment to some degree.  Accordingly, the Board assigns substantially less probative value to the June 2012 VA examination report than the other evidence of record, to include the Veteran's lay statements regarding the severity of his disability.

In sum, the Board finds the evidence is in at least relative equipoise as to whether the Veteran has experienced headaches with very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability since effective date of service connection for the disability, which necessitates the assignment of a 50 percent rating for headaches, effective August 10, 2008.  The Board notes this is the highest schedular rating available for the disability.

The Board has considered whether extraschedular consideration is warranted for headaches.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The Board finds the Veteran's symptomatology is contemplated by the rating criteria.  Diagnostic Code 8100 indicates headaches should be rated according to the frequency of prostrating attacks.  Prostration incorporates the additional symptomatology reported by the Veteran to include pain, nausea, vomiting, and sensitivity to light and sound.  Although there is also interference with employment in the Veteran's case, this element is expressly contemplated by the 50 percent schedular rating that has been assigned (severe economic inadaptability).  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's headaches, and referral for extraschedular consideration is not warranted because there is not an exceptional or unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

The Board finds that it is not necessary to defer adjudication of the extra-schedular issue while the issue of an earlier effective date for TDIU is developed further pursuant to the remand instructions below.  See Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the Thun analysis is not met as the Board finds that the schedular criteria are not inadequate; therefore, an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

Entitlement to a 50 percent rating for headaches, effective August 10, 2008, is granted.



REMAND

In July 2016, the AOJ granted entitlement to TDIU, effective October 2, 2014.  The AOJ determined the Veteran met the schedular percentage requirements for TDIU as of this date due to the grant of service connection for post-traumatic stress disorder (PTSD) with an initial 50 percent rating, effective October 2, 2014.  Yet, the evidence of record shows the Veteran stopped working prior to October 2, 2014, due in part to the severity of his service-connected headaches.  The rating period for the appeal of the initial rating assigned for headaches predates the current effective date assigned for TDIU.  As noted in the introduction, the Board finds the effective date of TDIU remains on appeal as an element of the appeal of the initial rating assigned for headaches.  See Rice, supra.  Although the Veteran does not meet the schedular percentage requirements for TDIU prior to October 2, 2014, VA regulations indicate it is VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated as totally disabled; therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Although the Board cannot assign TDIU on an extra-schedular basis in the first instance, it must specifically adjudicate whether referral for extra-schedular consideration is warranted.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  In this case, the record establishes the Veteran's headaches were capable of producing severe economic inadaptability prior to October 2, 2014.  This severe economic inadaptability played a significant role in his unemployment prior to that date.  Thus, the Veteran's case should be referred to the Director, Compensation Service, for consideration of whether TDIU is warranted on an extra-schedular basis prior to October 2, 2104 in accordance with VA regulations.  See 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's case to the Director, Compensation Service, for consideration of whether TDIU is warranted on an extra-schedular basis prior to October 2, 2104.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


